 

IV 
112th CONGRESS
2nd Session
H. RES. 844 
In the House of Representatives, U. S.,

January 1, 2013
 
RESOLUTION
Providing for consideration of the Senate amendments to the bill (H.R. 8) to extend certain tax relief provisions enacted in 2001 and 2003, and to provide for expedited consideration of a bill providing for comprehensive tax reform, and for other purposes.


That upon the adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 8) to extend certain tax relief provisions enacted in 2001 and 2003, and to provide for expedited consideration of a bill providing for comprehensive tax reform, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order, a single motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.

Karen L. Haas,Clerk.
